Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing March 17, 2009 Securities and Exchange Commission treet, NE Washington, DC 20549 Attention: Valerie J. Lithotomos Kevin C. Rupert Division of Investment Management Re: Eaton Vance Municipal Income Trust (the Fund) 1933 Act Registration Statement (File No. 333-156299) Dear Ms. Lithotomos and Mr. Rupert: Pursuant to Rule 461 under the Securities Act of 1933, as amended (the 1933 Act), the Fund hereby requests that the staff of the Division of Investment Management accelerate the effective date of the Funds 1933 Act Registration Statement on Form N-14, as amended, to 9 a.m., Eastern Standard Time, on March 19, 2009, or as soon as thereafter as possible. In connection with such request the Fund acknowledges that: 1. Should the Commission or the staff acting pursuant to delegated authority declare the Registration Statement effective, such action does not foreclose any action by the Commission with respect to the filing; 2. The action of the Commission or the staff acting pursuant to delegated authority in declaring the filing effective does not relieve the Fund of responsibility for the adequacy and accuracy of the filing; and 3. The Fund will not assert the staffs acceleration of effectiveness of the filing as a defense in any proceeding initiated by the Commission or any other person under the federal securities laws. Furthermore, the Fund is aware that the Division of Enforcement has access to all information provided to the staff of the Division of Investment Management in connection with its review of and the Funds comments on this and other filings made with respect to the Registration Statement. Very truly yours, /s/ Maureen A. Gemma Maureen A. Gemma, Esq. Secretary
